Citation Nr: 0800516	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The Adjutant General's Office


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1968, and from February 1970 to April 1972.  He served 
in the Republic of Vietnam from June 14 to October 15, 1965, 
and from December 2, 1967 to August 13, 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for PTSD. The 
veteran timely appealed the RO's decision to the Board.  

In November 2005, the veteran canceled his request for a 
videoconference hearing before a Veterans Law Judge.  Thus, 
his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2007).  38 C.F.R. § 20.704(e) (2007). 

In October 2007, the veteran submitted additional evidence 
pertinent to the claim on appeal a waiver of initial RO 
consideration.  Thus, the Board will consider the claim on 
the merits.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for PTSD.

2.  The additional evidence associated with the claims file 
since the RO's March 1994 denial does, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.

3.  The evidence is in favor of a conclusion that the veteran 
currently has PTSD as a result of an in-service stressful 
experience.


CONCLUSIONS OF LAW

1.  The March 1994 rating action, wherein the RO determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for 
PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.32, 
20.200 (2007).

2.  Since the RO's March 1994 denial, the requirements for 
reopening the veteran's claim for service connection for PTSD 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156 (2007).

3.  The criteria for service connection for PTSD are met. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the aspects of the appeal decided in this decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  


II  Relevant Laws and Regulations

New and Material-general criteria

An appeal consists of a timely filed notice of disagreement, 
and after issuance of a statement of the case, a timely 
substantive appeal.  38 C.F.R. § 20.200 (2007).  If a notice 
of disagreement is not received within one year of the notice 
of a rating decision, that decision becomes final.  
38 U.S.C.A. § 7105(c).

A final decision may be reopened upon submission of new and 
material evidence.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156 
(2006). New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service Connection-general criteria

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury 
incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

PTSD-criteria

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor. 
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).


VA's General Counsel has interpreted the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).

As noted above, Court has held that a veteran's claimed 
stressor-incident and participation in combat need not be 
confirmed in every detail.  Only credible supporting evidence 
of a claimed stressor is necessary.  Suozzi, 10 Vet. App. at 
311; Pentecost, 16 Vet. App. at 128-129.  Likewise, the Court 
has also held that while receipt of a Purple Heart or a 
Combat Action Ribbon would confirm engagement in combat, the 
absence of such awards does not preclude the veteran as 
having been in combat.  See Daye v. Nicholson, No. 05- 2745 
(U.S. Vet. App. Nov. 22, 2006). 

The Board also notes that the Court addressed a veteran's 
claim of participation in combat where that veteran was a 
member of an artillery battery in Vietnam. 
See Sizemore v. Principi, 18 Vet. App. 264 (2004).  While the 
Court did not find artillery fire missions were prima facie 
evidence of participation in combat, the Court held that VA 
erred in its decision by finding that the veteran had not 
engaged in combat based on the criterion that the veteran did 
not receive fire from the enemy.  Id. at 272.  Moreover, the 
Court found fault with VA's reliance on VAOPGCPREC 12-99 in 
concluding that firing artillery, with no return fire from 
the enemy, did not constitute combat with the enemy.

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, 10 Vet. App. at 142.  Furthermore, the 
Court in Cohen noted that "mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis. . . ."  Id.




III  Analysis

The veteran contends that new and material evidence has been 
presented to reopened previously denied claim for service 
connection for PTSD.  To that end, he maintains that 
Operational Reports/Lessons Learned (OR/LL), of the 3rd Tank 
Battalion, 3rd Marine Division, the unit to which the veteran 
was assigned during his active military service in the 
Republic of Vietnam from June 14, to October 15, 1965, 
constituted new and material evidence because they showed a 
verified 
stressor, namely that the above-reference unit was attacked 
by hostile foe with small arms fire, as well as mortars.  

New and Material-analysis

In March 1994, the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for PTSD.  In reaching the 
foregoing determination, the RO noted that while VA and 
private post-service medical reports contained a diagnosis of 
PTSD, there was no competent evidence to substantiate that 
the veteran was involved in combat during his tour of 
military duty in the Republic of Vietnam.  The veteran's 
credibility was rebutted as an accurate historian was refuted 
by an "altered" DD 214, reflecting that he had received the 
Bronze Star "w/V," Combat Action Ribbon, Vietnamese Cross 
of Gallantry "w/palm for his initial period of service, 
i.e., February 1964 to August 1968.."  As such, in light of 
the lack of any verified stressor, a grant of service 
connection for PTSD was precluded.

A notice of disagreement was not received with regard to the 
March 1994 rating decision, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.32, 20.200.

Evidence received since the March 1994 rating decision 
includes, but is not limited to, August 1965 Operational 
Reports/Lessons Learned (OR/LL), of the 3rd Tank Battalion, 
3rd Marine Division, the unit to which the veteran was 
assigned during his active military service in the Republic 
of Vietnam from June 14, to October 15, 
1965 (see, service personnel records, received by the RO in 
March 2004, reflecting that for the period from June 14, to 
October 15, 1965, the veteran was assigned to the 3rd Tank 
Battalion, 3rd Marine Division; his military occupational 
specialty was a Unit  Stock Man.).  The various ORLLs reflect 
that the above-referenced unit was attacked by hostile forces 
with small arms and automatic weapons fire, as well as 
mortars.

The August 1965 OR/LL of the 3rd Tank Battalion, 3rd Marine 
Division are "new" evidence because they were not of record 
at the time of the RO's March 1994 rating decision.  However, 
these records are also "material" because they contain 
evidence of a verified stressor, namely that that the above-
referenced unit was attacked by hostile forces with small 
arms and automatic weapons fire, as well as mortars.
This was not an established fact when the RO denied the claim 
in March 1994 and is an essential element in the veteran 
establishing his entitlement to service connection for PTSD.  
Thus, as new and material evidence has been received, the 
claim for service connection for PTSD is reopened. 

In light of the Board's conclusion that the claim for service 
connection for PTSD is reopened, the claim must be considered 
on a de novo basis.

Merits Analysis

The veteran has maintained that he had received enemy fire 
while attached to the 
3rd Tank Battalion, 3rd Marine Division during his initial 
tour of duty in the Republic of Vietnam from June 14 to 
October 15, 1965.  While the above-referenced OR/LLs are not 
official corroboration of the veteran's claimed stressor, 
this evidence is supportive of his contentions.  As noted 
above, the 3rd Tank Battalion, 3rd Marine Division was 
reported to have experienced small arms and automatic weapons 
fire, as well as mortar rounds from enemy forces.

While the Board can not directly place the veteran at any of 
the identified places noted in the OR/LLs at the time of 
enemy attacks, such confirmation is not necessary.  See 
Suozzi and Pentecost, supra.  As such, while it has not been 
conclusively shown that the veteran was subjected to enemy 
gunfire or mortar 
attacks, the OR/LLs support a finding that the veteran 
encountered a military foe, or instrumentality of the enemy, 
while serving in Vietnam. 
38 U.S.C.A. § 1154(b).

As noted above, in a case such as this, the Board must depend 
upon the medical professionals to confirm whether the veteran 
meets the criteria for a diagnosis of PTSD under DSM-IV, and 
to determine whether the reported in-service stressors are 
sufficient to support the diagnosis.  Cohen, 10 Vet. App. at 
140, 142.

In this case, VA hospitalization report, dated from June to 
August 1990, contains a diagnosis of PTSD, in part, as a 
result of accepting the veteran's reported experiences in 
Vietnam, which the Board assumes would include incoming enemy 
weapons fire.  While it is not apparent to what degree the 
psychiatrist's opinion has been influenced by any other 
unverified stressors reported by the veteran, there is a 
plausible basis in the record for the corroborated stressor 
that supports the psychiatrist's diagnosis.

Therefore, the record shows that the veteran has a competent 
diagnosis of PTSD related to an in-service stressor.  His 
report of experiencing enemy weapons fire has not been 
confirmed in every detail.  However, as noted above, such 
confirmation is not necessary.  See Suozzi and Pentecost, 
supra.  Credible supporting evidence of a claimed stressor is 
all that is necessary.  For these reasons the Board concludes 
that the evidence is in favor of a conclusion that the 
veteran currently has PTSD as the result of an in-service 
stressor.


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


